U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-3203 SALARIED EMPLOYEES' STOCK PURCHASE PLAN (Full title of the plan) CHESAPEAKE CORPORATION 1021 East Cary Street Richmond, Virginia23219 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) SALARIED EMPLOYEES' STOCK PURCHASE PLAN Administration of the Salaried Employees' Stock Purchase Plan: The Salaried Employees' Stock Purchase Plan (the "Plan") is administered by the Salaried Employees' Stock Purchase Plan Committee (the "Committee") under the direction of the Board of Directors of Chesapeake Corporation (the "Corporation").The present members of the Committee are as follows: Name Address David A. Winter* (1) Richmond, Virginia23219 J. P. Causey Jr. (2) Richmond, Virginia23219 Joel K. Mostrom (3) Richmond, Virginia23219 (1) Mr. Winter is Assistant Vice President, Human Resources of the Corporation. (2) Mr. Causey is Executive Vice President, Secretary & General Counsel of the Corporation. (3) Mr. Mostrom is Executive Vice President & Chief Financial Officer of the Corporation. *Committee Chairman Committee members are appointed by and serve at the pleasure of the Board of Directors of the Corporation.Committee members are employees of the Corporation and receive no additional compensation for serving on the Committee.The Plan provides that the Corporation will indemnify members of the Committee to the same extent and on the same terms as it indemnifies its officers and directors by reason of their being officers and directors. Financial Statements and Exhibits: (a) Report of Independent Registered Public Accounting Firms (b) Financial statements: Salaried Employees' Stock Purchase Plan: Statements of Net Assets Available for Plan Benefits Statements of Changes in Net Assets Available for Plan Benefits Notes to Financial Statements (c) Exhibits: Exhibit 23.1 - Consent ofWitt Mares, PLC Exhibit 23.2 - Consent of PricewaterhouseCoopers LLP -1- Report of Independent Registered Public Accounting Firm To the Human Resources Policy and Planning Team Salaried Employees' Stock Purchase Plan Richmond, Virginia We have audited the accompanying statements of net assets available for benefits of the
